NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        AUG 6 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WEI MU,                                         No.    20-71934

                Petitioner,                      Agency No. A200-801-171

 v.
                                                MEMORANDUM*
MERRICK GARLAND,

             Attorney General, Respondent.

                        On Petition for Review of an Order
                       of the Board of Immigration Appeals

                              Submitted August 4, 2021**
                                 Pasadena, California

Before: PAEZ, CALLAHAN, and BENNETT, Circuit Judges.

      Wei Mu, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (BIA) decision affirming the Immigration Judge’s denial of

her application for asylum. We have jurisdiction under 8 U.S.C. § 1252, and,

reviewing the BIA’s “legal conclusions de novo and its factual findings for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence,” Bringas-Rodriguez v. Sessions, 850 F.3d 1051, 1059 (9th

Cir. 2017) (citation omitted), we deny the petition.

      Substantial evidence supports the agency’s determination that Mu was not

credible and thus ineligible for relief. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003). Mu repeatedly testified that she was alone in her home when five

policemen arrested her for hosting an illegal religious gathering in 2010. Her

asylum application, however, stated that she was with her family during the arrest.

“[I]nconsistencies regarding events that form the basis of the asylum claim are

sufficient to support an adverse credibility determination.” Zamanov v. Holder,

649 F.3d 969, 973 (9th Cir. 2011). And contrary to Mu’s contention, this was not

an “utterly trivial inconsistency,” like a spelling or typographical error. See

Shrestha v. Holder, 590 F.3d 1034, 1043 (9th Cir. 2010).

      In addition, Mu testified that she was employed at the Water Bureau from

1983 to 2010, despite her visa application stating that she stopped working there in

1999. When asked about this, Mu provided inconsistent testimony. She first told

the court that she left the department in 1999 but came back, and that she did not

know why her application was false. Yet at a subsequent hearing, she admitted

that that explanation had been a lie, and that a middle agent had instructed her to

fabricate her employment dates to better her chances of obtaining a visa. Mu may

have had reason to fabricate her employment dates when trying to obtain the visa,


                                          2
but not to lie in court after she had been away from danger for more than six years.

See Singh v. Holder, 638 F.3d 1264, 1272 (9th Cir. 2011). Given the

contradictions in Mu’s accounts, and the insufficiency of her purportedly

corroborative evidence, the record supports the agency’s denial of asylum.

      PETITION DENIED.




                                         3